Per Curiam,
Irma Gail Abercrombie, the mother of Albert Bilske, Jr., a minor of the age of four and one-half years, has filed her petition as-his guardian, praying that the name of Albert Bilske, Jr., be changed to Howard Gail Abercrombie. Albert Bilske, the natural father of Albert Bilske, Jr., appears and objects to any change of name. A hearing was held before the court en banc.
We have considered the application and testimony and the objection. After consideration of the remarks by the Supreme Court in Falcucci Name Case, 355 Pa. 588, where the Supreme Court said, “Of course, a court would be reluctant to grant a very youthful minor’s petition for a change of name, but this minor is over 18 years of age,” etc., and further considering the decision of the Court of Common Pleas of Philadelphia County in Rounick’s Petition, 47 D. & C. 71, we have come to the conclusion that the proposed change of name should not receive our approval. We think this action should not be taken until the minor has reached the age where he is capable of determining what name he desires to take.
And now, January 8, 1951, the petition of Irma Gail Abercrombie for a decree to change the name of Albert Bilske, Jr., to Howard Gail Abercrombie is hereby dismissed at the cost of petitioner.